Title: John Organ’s Survey Notes on Poplar Forest Roads, 28 November 1817
From: Organ, John
To: 


                        
                            
                                
                                
                                Coppy Courses and distances run  the 28th Novr. 1817. for roads.
                            
                            
                                
                                
                                Begining at the house and Runing
                            
                            
                                1.
                                 
                                 S 66 E. 100 po.
                            
                            
                                2.
                                
                                N. 81 E 12 po. to a branch
                            
                            
                                3.
                                
                                S 80 E 22 po.
                            
                            
                                4.
                                
                                S 51 E. 13 po.
                            
                            
                                5.
                                
                                S 74 E 42 po. to a fork. thence
                            
                            
                                6.
                                
                                S 64 E 20 po.
                            
                            
                                7.
                                
                                S 58 E 16 po.
                            
                            
                                8.
                                
                                 S 75 E 18 po.
                            
                            
                                9.
                                
                                S 79 E 18 po.
                            
                            
                                10.
                                
                                S 75 E 16 po. to the Crossing of an old road. thence
                            
                            
                                11.
                                
                                S 83 E 17½ po.
                            
                            
                                12.
                                
                                N. 68 E 21 po. tho through a Small old field. thence
                            
                            
                                13.
                                
                                S 76 E 16 po.
                            
                            
                                14.
                                
                                N. 81 E 4 po. Cross a brac branch. thence
                            
                            
                                15.
                                
                                S 69 E 16½ po.
                            
                            
                                16.
                                
                                S 82 E 14½ po.
                            
                            
                                17.
                                
                                S 70½ E 13 po.
                            
                            
                                18.
                                
                                S 60 E 10 po.
                            
                            
                                19.
                                
                                S 87 E 23 po.
                            
                            
                                20.
                                
                                S 82 E 21 po.
                            
                            
                                21.
                                
                                S 77 E 13 po
                            
                            
                                22.
                                
                                S 69 E 25 po
                            
                            
                                23.
                                
                                S 65 E 45 po to Thompsons Road thence John Thompson (Thomson) 
                            
                            
                                24 
                                
                                S 69 E 26 po.
                            
                            
                                25 
                                
                                N. 84½ E 16 po. to Thompsons fence thence through the field
                            
                            
                                26.
                                
                                S 76 E 46 po.
                            
                            
                                27 
                                
                                S 80 E 19 po. to the fence—and 22 po. the first branch &. 32 po. the Second. thence
                            
                            
                                28 
                                
                                N. 88 E 20 po.
                            
                            
                                29.
                                
                                S 83 E 20 po to the Corner of a fence on the right, thence
                            
                            
                                30.
                                
                                S 85 E 18 po.
                            
                            
                                31.
                                
                                S 88 E 32 po.
                            
                            
                                32 
                                
                                S 70 E 20 po.
                            
                            
                                33 
                                
                                S 75½ E 22 po.
                            
                            
                                34 
                                
                                S 85 E 25 po.
                            
                            
                                35 
                                
                                S 18 E 35 po. to the fork turning to Lynchburg thence
                            
                            
                                36 
                                
                                S 5 W. 16 po.
                            
                            
                                37.
                                
                                S 18½ E 15½ po.
                            
                            
                                38 
                                
                                S 34 E 19 po.
                            
                            
                                39 
                                
                                S 4. E 26. po.
                            
                            
                                40 
                                
                                S 26 E 12 po.
                            
                            
                                41 
                                
                                S 45½ E 18 po.
                            
                            
                                42 
                                
                                S 69 E 19 po.
                            
                            
                                43 
                                
                                S 41 E 35 po. to the new london road & 9 po. to C.C. house road near Thompsons
                            
                            
                                
                                
                                Coppy Courses and distances from near Thompsons by the water lick and along Calleways road and to the western gate &C.
                            
                            
                                
                                
                                Begining in the road near Thompsons and Runing
                            
                            
                                44.
                                
                                S 50 W. passing Thompsons door at 20 po. and 86 po in all thc
                            
                            
                                45.
                                
                                S 32 W. 22 po.
                            
                            
                                46.
                                
                                S 68 W. 82 po.
                            
                            
                                47.
                                
                                S 40 W. 80 po. to Mitchels yard. thence
                            
                            
                                48.
                                
                                S 69 W. 26 po. to where we leave the New london road thence
                            
                            
                                49.
                                
                                N 60 W. 21 po to Calleways Road. thc along the Same
                            
                            
                                50.
                                
                                N 29 W. 8 po.
                            
                            
                                51.
                                
                                N  54 W. fork of Thompsons road at 16 po &. 36 po. in all thence
                            
                            
                                52.
                                
                                N 71 W. Crossing the land mark at 11 po. &. 46 po. in all
                            
                            
                                53.
                                
                                N 69 W. 92 po.
                            
                            
                                54.
                                
                                N 70 W. 184 po. to the Crossing of an old road. thence 
                            
                            
                                55.
                                
                                N 72 W. Cross an old road at 67 po. & 206 to your Corner  Red oak and 350 po. in all on that Course. thence
                            
                            
                                56.
                                
                                N. 70 W. 40 po to the fork of the road, thc along the right hand fork
                            
                            
                                57.
                                
                                N 27 W. 13 po.
                            
                            
                                58.
                                
                                N 10 E 35 po.
                            
                            
                                59.
                                
                                N 15 W. 20 po.
                            
                            
                                60.
                                
                                N 7 W. 15 po.
                            
                            
                                61.
                                
                                N 19 E  22 po. to the western gate, thence
                            
                            
                                62.
                                
                                N 45 E 180 po to the house
                            
                        
                        
                            John Organ Survr
                        
                    